Citation Nr: 0200380	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  94-39 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1961.

Entitlement to a nonservice-connected disability pension was 
denied three different times in the 1980's on the basis the 
veteran did not have wartime service for purposes of pension 
benefits.  In Abernathy v. Principi, 3 Vet. App. 461 (1992), 
the United States Court of Veterans Appeals (Court) held that 
38 U.S.C.A. § 5108 (West 1991) did not apply to a previous 
denial for nonservice-connected disability pension benefits.  
Even if the holding in Abernathy was limited to medical 
determinations regarding pension benefits and not to basic 
eligibility, this claim would still have to be reopened 
because of a liberalizing law or regulation, 38 U.S.C.A. 
§ 101(29) (West 1991 & Supp. 2001).  Spencer v. Brown, 4 Vet. 
App. 283, 288-89 (1993).  Therefore, the issue is as stated 
on the title page.


FINDINGS OF FACT

1.  The veteran served in the U.S. Navy aboard the U.S.S. 
Coral Sea from May 16, 1960 to August 11, 1961.  He received 
the Armed Forces Expeditionary Medal for Vietnam.

2.  The veteran does not have active military service during 
a period of war.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West Supp. 2001); see 
also implementing regulations at 66 Fed.Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA has substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

Based on the procedural history of this case, VA has no 
outstanding or unmet duty to inform the veteran that any 
additional information or evidence is needed.  The 
discussions in the rating decision and the statement of the 
case informed the veteran of the information and evidence 
needed to substantiate his claim.  Thus, although the claim 
was developed before the effective date of the VCAA, there is 
no reasonable possibility that further development would aid 
in substantiating the claim and, therefore, an additional 
remand is not necessary.

The veteran contends, in essence, that the RO erred in 
denying VA pension benefits because his service aboard the 
U.S.S. Coral Sea from May 1960 to August 1961 off the waters 
of the Republic of Vietnam should be characterized as service 
in the "Vietnam era" sufficient to show basic eligibility for 
pension benefits.

The sole question before the Board is whether the veteran has 
established threshold eligibility for a nonservice-connected 
pension.  Eligibility for VA pension benefits generally 
requires an initial showing that the claimant is a veteran 
who served on active duty for at least 90 days during a 
period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.314 
(2001).  VA determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203 (2001); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  A claim by a 
claimant whose service department records fail to show 
threshold eligibility lacks legal merit or legal entitlement 
and must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Evidence incorporated with the claims file includes a copy of 
the veteran's Armed Forces of the United States Report of 
Transfer or Discharge (DD-214) showing active Naval service 
from August 1959 to August 1961, constituting two years one 
month and 2 days to include one year nine months of foreign 
and/or sea service.  Transmittal of and/or entitlement of 
awards dated January 1988 showed the veteran was awarded the 
National Defense Service Medal and Armed Forces Expeditionary 
Medal (Vietnam).  FAX response from Naval Historical Center 
dated July 2001 included deck logs and ships roster form May 
6, 1961 notes on this date the U.S.S. Coral Sea was operating 
off the east coast of Vietnam.  There was no mention of 
ships' personnel visiting the mainland.

VA Regional Office Phoenix Formal Finding of Unavailability 
of Service Records dated in August 2001 indicated the service 
department was contacted by VA Regional Office Phoenix in 
February 1999, April 1999, and January 2000 as well as the 
veteran was contacted in May 2001 with negative results.

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  
38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2001).  A 
veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of 
the following conditions: (1) for ninety days or more during 
a period of war; (2) during a period of war and was 
discharged or released from service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The 
Vietnam era is a period of war.  38 U.S.C.A. § 101(11) (West 
1991 & Supp. 2001).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  38 U.S.C.A. § 101(29) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.2 (2001).

For the claims based on service in Vietnam, service in 
Vietnam includes service in the waters offshore, or in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313 (2001).

As mentioned above, the veteran was aboard the U.S.S. Coral 
Sea from May 16, 1960 to August 11, 1961.  The veteran's 
service would be considered service in the "Vietnam era" if 
the U.S.S. Coral Sea was off the waters of the Republic of 
Vietnam at any time from February 28, 1961, to August 11, 
1961, and if the veteran had duty or visitation in Vietnam.  

There is no evidence that the veteran actually went ashore in 
Vietnam while his ship operated off the coast of Vietnam.

In consideration of the foregoing, the Board finds that the 
veteran's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.



ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

